Citation Nr: 0403191	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  96-27 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than June 4, 1998, 
for the assignment of a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from May 1963 to May 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In December 1999 and August 
2002, the Board remanded the veteran's claim to the RO for 
further development.

The Board's August 2002 remand set forth the procedural 
history of the veteran's claim.  In pertinent part, it was 
noted that, in an April 1999 rating decision, the RO assigned 
a 100 percent schedular evaluation for "loss of use of both 
feet because of bilateral knee instability requiring a 
brace".  This 100 percent disability rating was effective 
from June 4, 1998.  At that time, the RO also awarded 
entitlement to special monthly compensation, entitlement to 
assistance in housing and automobile adaptive equipment, and 
entitlement to basic eligibility for dependents' educational 
benefits under chapter 35 of title 38, United States Code.

As noted in the August 2002 remand, the Board is of the 
opinion that the RO's award of a 100 percent schedular 
evaluation, as of June 4, 1998, moots the claim of 
entitlement to a total rating based upon individual 
unemployability based on service-connected disability (TDIU) 
from that date.  However, because the record does not show 
that the veteran withdrew his claim for TDIU, the Board also 
believes that the issue of entitlement to a TDIU for the 
period prior to June 4, 1998, remains on appeal.


FINDINGS OF FACT

1.  As the result of a March 1994 rating decision, the 
schedular requirements for a TDIU, i.e., a combined 70 
percent evaluation for multiple service-connected 
disabilities, were first met, as of January 22, 1993.  In a 
September 1995 rating decision, the schedular requirements 
for a combined 80 percent evaluation for multiple 
disabilities were met, effective as of January 11, 1995.

2.  The veteran's current formal claim of entitlement to a 
TDIU was received on October 10, 1995.

3.  A rating decision in April 1999 assigned a 100 percent 
evaluation for loss of use of both feet because of bilateral 
knee instability and weakness requiring a brace effective 
from June 4, 1998, based upon that being the date when VA 
found the veteran qualified for a wheelchair at a VA medical 
center.

4.  Prior to June 4, 1998, service connection was in effect 
for right and left knee instability and weakness requiring a 
brace, each evaluated as 40 percent disabling, and 
generalized anxiety disorder, evaluated as 30 percent 
disabling; the combined service-connected evaluation was 80 
percent, effective from January 11, 1995.

5.  In a statement dated May 26, 1997, the veteran's treating 
physician opined that the veteran's original injury in 
service directly had affected the other medical problems 
which had happened to him since 1964 and rendered him 
unemployable.

6.  The evidence of record indicates that, prior to May 26, 
1997, the veteran evidently attended high school, completed 
one year of college, and worked as a production supervisor in 
manufacturing from 1983 to September 28, 1995.

7.  There is an approximate balance in the evidence as to 
whether, effective May 26, 1997, but no earlier, the veteran 
was precluded from securing or following a substantially 
gainful occupation, consistent with his education and work 
experience, solely as a result of his service-connected 
disabilities.


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, the criteria for 
establishing an effective date of May 26, 1997, for the 
assignment of a total rating based upon individual 
unemployability due to service-connected disabilities have 
been met.  38 U.S.C.A. §§ 5100-5103-, 5106, 5107 (Wet 2002): 
38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.321, 3.340, 3.341, 
3.400, 4.3, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the record reflects that the veteran was awarded 
a 100 percent schedular rating for loss of use of both feet 
because of bilateral knee instability and weakness requiring 
a brace in an April 1999 rating action, made effective from 
June 4, 1998.  As noted above, that award rendered moot his 
claim for a TDIU from that date.  However, the Board must 
consider the matter of entitlement to a TDIU prior to June 4, 
1998.  The appellant appears to argue that he is entitled to 
a TDIU since July 31, 1995, the date recognized by the Social 
Security Administration (SSA) as the date on which he was 
rendered totally disabled for SSA purposes or, possibly, 
since September 28, 1995, the date he stopped working.

The record reflects that the veteran's claim for service 
connection and disability compensation was initially filed in 
December 1967.  In connection with that claim, the RO 
reviewed the veteran's service medical records and the 
findings of VA examinations performed in April 1968.  His 
service medicals revealed that the veteran was discharged 
with diagnoses of depressive reaction and neuromuscular 
weakness in the extremities.  Based in large measure on the 
findings of the VA examination that diagnosed muscular 
dystrophy, chronic, severe, accompanied by some anxiety and 
depression of psychopathological proportions at times and 
weakness of the lower extremities of undetermined cause the 
RO granted service connection, in an April 1968 rating 
decision, for weakness of the extremities and depressive 
reaction with anxiety, each evaluated as 30 percent 
disabling.  The veteran's combined disability evaluation was 
50 percent, effective from December 16, 1967.

A May 1971 medical certificate completed by a private 
physician diagnosed the veteran with depressive reaction, and 
noted that his prognosis was good with treatment.  A July 
1971 VA examination report includes diagnoses of depressive 
reaction with anxiety and weakness of extremities.  VA 
hospitalized the veteran for treatment of his anxiety from 
September to October 1979.  The record indicates he responded 
satisfactorily to medication, and his communication and 
socialization improved. 

In December 1980 the veteran underwent periodic VA 
examinations in conjunction with his service-connected 
disabilities.  The orthopedic examiner diagnosed no evidence 
of orthopedic condition.  The neuropsychiatry examination 
report indicates the veteran was recently unemployed after 
working for a credit company for more than seven years, and 
diagnosed anxiety reaction with depressive features, acute 
and chronic, moderately severe.  Upon review of the 
examination findings, in a February 1981 decision, the RO 
reduced the veteran's leg disability evaluation to 
noncompensable (0 percent), effective from May 1, 1981.  

The veteran filed a timely appeal and submitted a March 1981 
medical certificate from a private physician that diagnosed 
history of injury to both knees in a 1964 parachute jump and 
residual impairment and muscle weakness, left knee joint.  An 
April 1981 private medical record included an impression of 
hyperextension deformity of both knees, which the physician 
opined was secondary to posterior capsular laxity, possible 
atypical type of muscular dystrophy, and possible internal 
derangement of the left knee, which the physician believed 
could represent a torn medial meniscus.  In a June 1981 
rating determination, the RO restored the previously assigned 
30 percent disability rating for the veteran's service-
connected lower extremities.  The veteran's combined 
disability evaluation was 50 percent, effective from November 
1, 1979.

In July 1982, the veteran submitted a Statement in Support of 
Claim (VA Form 21-4138) in which he claimed an increased 
rating for his leg disabilities.  He stated that he was 
unable to work, and requested a total rating.  In connection 
with that claim, the RO reviewed private medical records 
dated from April 1981 to July 1982, some duplicative of those 
previously received.  The records indicate that in July 1981 
the veteran underwent a left knee arthroscopy and that he 
continued to have persistent symptoms of bilateral knee 
giving away and pain.  A left knee cage brace was recommended 
but he experienced bilateral knee pain and, in March 1982, a 
physician noted that the braces did not prevent 
hyperextension.  In July 1982 it was noted that the veteran 
had been laid off from his job, and his VA braces were 
ineffective.  New leg braces were recommended.  An October 
1982 statement from the veteran's employer indicates he 
worked as a security guard and was laid off from March 1981 
to May 1982 due to lack of work and poor business conditions.  
Information from the American Credit Company shows the 
veteran worked as an office manager from 1973 to 1982.  

According to November 1982 VA examination reports, the 
veteran did not complain about his nervous condition until 
questioned.  It was noted that the veteran had a fairly 
stable work history, was in insurance sales and management 
for approximately nine years, and served as an office manager 
for four of those years.  He took several security jobs but 
increased knee problems limited his ability to walk, and he 
had been unemployed since June.  He had not sought VA 
Vocational Rehabilitation training.  The VA psychiatrist 
found no psychiatric diagnosis.  Other physical examination 
findings showed the veteran walked stiff legged with braces 
using a cane.  Without the Lennox-Hill braces he walked with 
marked instability of the knees, and hyperextension was 
observed.  Based in large measure upon the VA examination 
findings in a January 1983 rating decision, the RO assigned 
separate 30 percent disability evaluations for the veteran's 
left and right weakness of the lower extremity, and reduced 
his service-connected anxiety disorder to 10 percent.  The 
veteran's combined disability evaluation was 60 percent, 
effect from July 16, 1982.  The veteran appealed the RO's 
determination and, in an April 1984 decision, the Board 
denied the veteran's claims for an increased rating for 
disability manifested as weakness in the lower extremities, 
and also for a psychiatric disability and a TDIU.

In January 1993, the RO received the veteran's claim for an 
increased rating for his service-connected leg disabilities.  
He reported that he wore KAFO type leg braces that affected 
his ambulation and that he worked near machinery for a 
manufacturing firm.  He said he used crutches and frequently 
staggered and fell.  In conjunction with that claim, the RO 
considered private medical records dated from 1990 to 1994.  
A January 1994 private medical report from R.C.D., M.D., 
indicates that the veteran had experienced problems with 
upper and lower extremity musculoskeletal structures since 
service, and wore long leg metal upright braces for nearly 30 
years, but developed dysesthesias in his arms and especially 
in his left hand.  It was noted that the veteran worked as a 
supervisor for Stabilus USA, a manufacturing company, where 
he worked for 11 years.  The veteran brought cervical and 
thoracic spine X-ray reports indicating degenerative disk 
disease and mild left thoracic scoliosis.  On examination, 
lower extremity strength tests were essentially normal.  The 
clinical impression included status post bilateral knee 
injury in approximately 1964, with residual impairment and 
dependency on long leg upright metal braces.  

The RO also considered findings of a January 1994 VA 
neuropsychiatric examination.  The examination report 
diagnosed generalized anxiety disorder with depression and 
weakness of both lower extremities by history, and he 
remained on braces and crutches.  Based largely on the VA 
examination findings, in a March 1994 rating decision, the RO 
granted 40 percent disability evaluations for the veteran's 
left and right leg disabilities.  The veteran's combined 
disability evaluation was then 70 percent, effective from 
January 22, 1993.

In February 1994, the RO received the Veteran's Application 
for Increased Compensation Based on Unemployability (VA Form 
21-8940).  He indicated that he still worked full time as a 
supervisor, but referenced attached documents.  In a separate 
written statement, dated in February 1994, the veteran said 
that he was still working.  In a February 1994 written 
statement from the veteran's employer, it was noted that the 
veteran was a supervisor in a heavy machinery-manufacturing 
environment and performed his duties as required.  It was 
also noted that the veteran wore knee braces due to 
hyperextension and his condition seemed to have worsened.  
According to the employer's statement, based on doctors' 
reports and observation, the veteran had a more difficult 
time physically maneuvering in the manufacturing environment 
and took prescribed medication to control arthritic pain, 
headaches, and periodic depression.

In conjunction with the veteran's claim the RO considered 
private medical records dated from November 1993 to March 
1995 that included a diagnosis of cervical spine degenerative 
disc disease.  In a March 1995 written statement, the veteran 
claimed service connection for a residual of his service-
connected problem that he described as arthritis in his hands 
and neck as a result of using crutches.  Based upon the 
evidence of record, in an April 1995 rating decision, the RO 
denied entitlement to service connection for degenerative 
disc disease and arthritis of the cervical spine and hands, 
and entitlement to a TDIU.

An August 1995 VA neuropsychiatric examination report reveals 
that the veteran complained of depression and nervousness 
aggravated by stress.  Objectively, he was alert and 
cooperative, with no loose associations or flight of ideas.  
His mood was tense and somewhat depressed and his affect was 
appropriate.  There were no delusions, hallucinations, ideas 
of reference or suspiciousness, and he was oriented.  His 
memory was good, and his insight and judgment appeared 
adequate.  The diagnoses were generalized anxiety disorder 
and major depression.  

In a September 1995 rating decision, the RO granted a 30 
percent disability evaluation for generalized anxiety 
disorder with depression, effective from January 11, 1995.  
The veteran's combined disability evaluation was 80 percent, 
effective from January 11, 1995.

A September 1995 written statement from the chief of 
orthopedic surgery at the VA Medical Center in Durham, North 
Carolina, is to the effect that the veteran was evaluated 
earlier in the month.  It was noted that he had recently 
undergone a cervical neck fusion, with ICBG fusion performed 
by a private physician.  The VA orthopedist noted that the 
veteran was also diagnosed with muscular dystrophy that 
affected both lower extremities, and wore bilateral long leg 
braces to allow him to ambulate.  The VA medical specialist 
noted that the veteran had a moderate amount of degenerative 
disk disease and osteoarthritis of his lumber spine and 
cervical spine.  According to the statement, the veteran 
worked in a manufacturing plant and did a considerable amount 
of heavy lifting and prolonged walking, stooping, and 
bending.  The VA orthopedist stated that the veteran 
continued to complain of inability to perform this job 
secondary to his neck and lower back condition.  The 
veteran's muscular dystrophy affected his ability to walk.  
The VA orthopedist recommended that the veteran not return to 
his employment in a manufacturing plant, as he was unable to 
perform those duties because of his multiple medical 
conditions.  In the VA physician's opinion, because of the 
veteran's age, it was highly unlikely he would be a candidate 
for Vocational Rehabilitation retraining.  In an October 1995 
rating decision, the RO confirmed and continued the veteran's 
assigned disability evaluations.

On October 10, 1995, the RO received the veteran's current 
claim for a TDIU on a VA Form 21-8940.  He indicated that he 
had attended four years of high school and one year of 
college.  The veteran noted that his disabilities had 
affected his ability to work full time since September 28, 
1995, and that he became too disabled to work and last worked 
full time on that date.  He indicated that he worked from 
1983 until September 28, 1995, as a supervisor for Stabilus, 
Inc.  With that application, the veteran submitted a written 
statement from W.F.E, M. D., who indicated that he had 
treated the veteran since 1951.  Dr. E. noted the veteran's 
bilateral knee injury in service and that he had problems 
since then with his legs, including disability with his knees 
and leg weakness.  The doctor said that since the veteran's 
knee injury and leg weakness, the veteran depended upon long-
leg upright metal braces on both legs.  It was noted that 
over the years the veteran had developed some arthritic 
changes and developed cervical disc disease with foraminal 
encroachment and peripheral neuropathy.  It was noted that on 
July 31, 1995, the veteran underwent cervical disc surgery 
with diskectomy at C-5 and C-6.  Additionally, the veteran 
had a history of mixed type headaches, had moderate 
hypertension, and suffered acid peptic disease, for which 
medications were prescribed.  Dr. E. said that the veteran's 
condition continued to deteriorate and he was (too) disabled 
to work in any gainful occupation.

VA treatment records dated from June to September 1995 
indicate that the veteran was seen in September 1995.  It was 
noted that he had undergone cervical surgery, and complained 
of bilateral hand arthritis.  He had a history of multiple 
joint complaints and muscular dystrophy with weakness in both 
lower extremities.  The veteran said he was attempting to 
work but was unable to continue his job in a manufacturer's 
warehouse.  The examining physician recommended that the 
veteran not return to work and apply for Social Security 
Administration disability benefits.

In November 1995, the RO received a statement from the 
veteran's employer, Stabilus, Inc., indicating that the 
veteran had worked as a supervisor/safety director from April 
1983 to September 29, 1995, when he retired on disability.  

In December 1995, the RO denied the veteran's claim for a 
TDIU.  The veteran subsequently perfected an appeal with 
respect to this claim.  Additional evidence was added to the 
record including VA medical records, dated from October 1995 
to April 1996, indicating that he regularly attended group 
therapy sessions. 

In December 1995, the RO received a statement from SSA 
indicating that that agency had found the veteran to have 
become too disabled to work on July 31, 1995, and entitled to 
disability benefits.  In April 1996, the RO subsequently 
received SSA records indicating that the veteran was found 
disabled primarily due to rheumatoid arthritis and also due 
to discogenic and degenerative back disorders.

Included with the SSA records received in April 1996 were 
treatment records from Dr. E., dated from 1980 to 1995.  
These treatment records indicate the veteran underwent 
cervical diskectomy, C5/C6, in July 1995.  The pre-operative 
admission history and examination report indicates that the 
veteran was in a motor vehicle accident approximately 13 to 
15 years earlier and sustained significant chest injury.  He 
had sustained bilateral knee injuries in a parachute jump.  
Since then he used a brace for his knees, bilaterally.  He 
was evaluated for left arm pain two years before.  In a 
November 1995 record, Dr. E. diagnosed the veteran with 
muscular dystrophy of both lower extremities; cervical disc 
disease, C-5/C-6, with neuropathy and cervical diskectomy on 
July 31, 1995; degenerative arthritis of the cervical and 
lumbar spine; possible left rotator cuff tendonitis of the 
left shoulder; chronic, recurrent headaches, attributable to 
migraine and muscle tension; bilateral knee injuries in 1964 
with residual impairment and dependency on long-leg, upright 
metal braces; also diagnosed torn medial meniscus of the left 
knee and ligament strain of both knees, resulting in 
instability of the knees; depressive illness since 1964; and 
history of renal stones with lithotripsy times six.  Dr. E. 
also listed the veteran's multiple prescribed medications for 
the noted diagnoses. 

In June 1996 the veteran submitted a substantive appeal in 
which he maintained that he was entirely unemployable due to 
his service-connected bilateral leg disabilities.  He said 
his muscular dystrophy in both legs worsened his spinal 
problem (disc disease and arthritis).  He had been dependent 
on both leg braces for over 15 years, and was unable to walk 
without them.  He had blisters on the bottoms of his feet and 
inside of his legs from wearing the braces.  

Added to the record were VA treatment records dated from May 
to September 1996 that indicate the veteran was regularly 
seen in group therapy sessions.  In August 1996, it was noted 
that the veteran was under financial pressure that fed into 
his depression and frustration and left him feeling there was 
nowhere to turn.

At his September 1996 personal hearing at the RO, the veteran 
testified that he was last employed in 1994 when he had a 
supervisory position in a manufacturing plant.  His position 
required a great deal of walking on a concrete floor and 
physical labor, including moving machinery that became more 
difficult for him to do.  He ambulated with canes and fell 
once or twice but was essentially uninjured.  The veteran 
indicated that he had used 4-arm crutches, (the Canadian 
crutch), and had just received his new crutches about four 
months earlier.  The veteran said his rheumatologist said the 
4-arm crutch caused more problems in his hand with his 
arthritis and a new prosthesis was made to relieve the 
pressure on his hands and spine.  He wore his braces all day 
except when he slept.  The veteran said his non-service 
connected conditions included degenerative disc disease, 
arthritis in his spine, legs, and hands, hypertension and 
high blood pressure.  The veteran testified that he believed 
if not for his knee problem he would be able to work.  He had 
one spinal fusion and said recently he required his wife's 
help to get dressed due his problems with his hands.  The 
veteran indicated that his physician said the service-
connected anxiety could cause his hypertension.  He said his 
depression was worsening.  The veteran said he had worked 
hard all his life.

A February 1997 VA medical report indicates that findings of 
an electromyography was nearly normal, without 
electrophysiological evidence of an active left or right 
cervical radiculopathy or of a right or left carpal tunnel 
syndrome.

In a written statement dated May 26, 1997, Dr. E., the 
veteran's treating physician, reiterated that he treated the 
veteran since 1951 and noted his previously described 
diagnoses.  Dr. E. opined that the veteran's original injury 
in service, with its attendant pain, discomfort, limitation 
of activities, and resulting stress, had "directly 
[a]ffected the other medical problems which have happened to 
[the veteran] since 1964."  It was noted that the veteran 
developed arthritis in his hands and spine, had cervical disc 
disease with diskectomy and fusion, had acid peptic disease 
and severe headaches, and was treated for depression and 
hypertension.  Dr. E. said that "[a]ll of this has made him 
unemployable.".  
 
The veteran underwent VA orthopedic examination in June 1997.  
According to the examination report, he was able to work 
until 1995, but wore braces bilaterally for the past 20 years 
and used crutches.  He complained of painful knees.  There 
was no swelling or deformity noted, and bilateral crepitus 
was noted.  There was full range of motion of both knees with 
pain on extremes.  The diagnosis was injury of bilateral 
knees postoperative, right, with residuals.   

Also in June 1997, the veteran underwent VA examination for 
his spine.  According to the examination report, he reported 
neck and low back pain that started about four years earlier.  
He had some tingling sensation in his hands and arms, legs, 
and feet.  Degenerative disc disease in the neck and lumbar 
areas was found.  On examination, the veteran was unsteady on 
his feet without using his crutches.  There was no fixed 
deformity.  Range of motion of the cervical and lumbar spine 
caused pain.  The diagnosis was degenerative joint disease, 
degenerative disk disease of the cervical and lumbosacral 
spine.

A June 1997 VA psychiatric examination report indicates the 
veteran said he stayed really depressed much of the time.  He 
was anxious a lot and did not care about getting up.  He 
easily lost his temper, but was not physically abusive.  
Group therapy helped quite a bit, and he took prescribed 
medication.  He was more depressed and anxious since he 
stopped working in July 1995.  Objectively, the veteran was 
moderately anxious, with moderate depression and psychomotor 
retardation.  He was alert and oriented, and judgment and 
insight seemed fair.  There were no hallucinations, 
delusions, paranoia, or ideas of reference.  The diagnosis 
was generalized anxiety disorder.

A June 1998 statement from the VA chief of prosthetic and 
sensory aids indicates the veteran was encouraged to apply 
for an adaptive equipment grant.

In September 1998, the veteran submitted a claim for service 
connection for hypertension due to his service-connected 
anxiety disorder, headaches, and hand problems due to using 
crutches for his service-connected leg disabilities.  The RO 
obtained VA treatment records dated from March 1995 to July 
1998, some duplicative of those previously reviewed.  A June 
4, 1998, VA record indicates that the veteran met the 
criteria for a powered wheelchair.

The veteran underwent VA orthopedic examination in February 
1999.  According to the examination report, the veteran 
complained of aching in both knees, with his right knee more 
swollen than his left knee.  He had aching down through his 
shins and complained of instability that required braces.  He 
said both knees hyper-extended, and caused him to fall 
without braces.  He believed he had weakness but no arthritis 
in his ankles.  In the last 18 months, the veteran reported 
increased weakness his legs so that he was no longer able to 
walk on crutches, and was given a motorized wheelchair.  His 
disability had become so extreme in the last four years that 
he was unable to work.  It was noted he was previously able 
to do sedentary light work in a chair.  Objectively, the 
veteran sat in a wheelchair.  He was able to lift himself and 
stand with braces on.  Without the thigh high braces he had 
slender, preserved muscles in the lower extremities.  Upon 
examination, the examiner opined that the veteran had 
essentially lost the use of his lower extremities, except 
when crutch-assisted.  He was able to drive a car a few miles 
locally.  

A report of a February 1999 VA examination for hand, thumb, 
and fingers indicates that the veteran had a history of 
crutch walking for many years and later development of pain 
in both hands and wrists and fingers, with numb feelings and 
decrease in sensation and tenderness.  He had undergone 
surgery in his right and left hands.  He was given braces to 
wear on his wrists if he had too much pain.  He had padded 
gloves to wear and was discouraged from using crutches.  Upon 
examination, the diagnosis was postoperative ligament 
reconstruction with tendon interposition left and right 
thumbs, bilateral, with residual weakness.  The VA examiner 
opined that the extensive use of crutches because of the 
veteran's disabilities of both the lower extremities and of 
his neck that was fused was sufficient to cause the veteran's 
present disability of the hands.  The VA examiner said the 
opinion was strengthened by the doctor's inability to reach 
other plausible reasons for the disability appearing at this 
more recent time than the aforementioned difficulty with his 
service-connected lower extremities.

According to a February 1999 VA psychiatric examination 
report, the veteran complained of sleep difficulty due to 
physical complaints.  His appetite and concentration were 
sporadic and he was irritable at times.  He had stopped 
working because he had difficulty with his joints and bones 
and could not deal with people.  Objectively, the veteran was 
alert and cooperative, and he was in a wheelchair.  He was 
casually but neatly dressed, and exhibited no bizarre motor 
movements or tics.  His mood was pleasant and calm, and his 
affect was appropriate.  There were no delusions, and he was 
oriented.  His memory appeared adequate.  The diagnosis was 
generalized anxiety disorder with depressive features. 

In April 1999, the RO granted a 100 percent disability 
evaluation for bilateral loss of use of the veteran's lower 
extremities, effective from June 4, 1998.  Service connection 
was also granted for postoperative ligament reconstruction 
with tendon interposition of the left and right thumbs with 
residuals weakness, each evaluated as 20 percent disabling, 
effective from September 25, 1998.  The RO also granted 
entitlement to special monthly compensation based on loss of 
use of both feet, effective from June 4, 1998, and special 
monthly compensation based on loss of use of both feet, with 
additional disability of postoperative ligament 
reconstruction with tendon interposition, right and left 
thumbs, with residual weakness and generalized anxiety 
disorder with depressive features independently ratable at 50 
percent or more, effective September 25, 1998.  Entitlement 
to automobile adaptive equipment, specially adapted housing, 
and basic eligibility to Dependents' Educational Assistance 
was established from June 3, 1998.  

The evidence added to the file after the veteran's award of a 
100 percent schedular rating for his bilateral loss of use of 
both feet, effective June 4, 1998, includes his oral 
statements, VA examination reports and records, a private 
medical record, and the veteran's VA Vocational 
Rehabilitation file.  The Vocational Rehabilitation records 
indicate that the veteran initially saw a Vocational 
Rehabilitation Counselor (VRC) in September 1994, at which 
time it was noted that he was currently employed.  The 
veteran said the plant manager who originally hired him had 
left approximately four years earlier, and the veteran felt 
his disability was becoming an issue with his current 
employers.  He said his disability had not worsened, nor had 
his job significantly changed, but management appeared to 
view him differently and saw him as a hazard on the work 
floor due to his need to walk with arm crutches.  The 
counselor noted that the veteran wanted to continue his 
current employment.  In March 1995 the veteran again saw a 
VRC.  On June 28, 1995, after 15 weeks, his file was placed 
on a discontinued status because VA had not heard from the 
veteran.  A letter was sent to him on that date explaining 
why he was discontinued from further pursuit of vocational 
training in 1995, because he did not follow up with the 
counselor's efforts to determine whether further training was 
feasible or recommended.  He was advised that he could 
reinstate the administrative discontinuance of rehabilitative 
counseling at any time, on follow-up with the division.  

In a May 1999 written statement, Dr. E. noted the veteran's 
multiple disabilities that required use of a specially 
equipped motor vehicle.  

Pursuant to the Board's December 1999 remand, in a June 2000 
letter, the RO noted the information in the veteran's 
Vocational Rehabilitation file and offered him the 
opportunity to explain the reason(s) for his inaction, that 
is, why he had failed to contact VA in 1995 regarding his 
Chapter 31, Vocational Rehabilitation claim.  

In a July 2000 written statement, the veteran said he was in 
a wheel chair and had no way to transport himself and no one 
to take him.  His wife worked to pay bills and helped him 
dress.  He said he was currently 100 percent disabled and had 
a van with hand controls and a lift to help him get around.   

In a November 2002 rating decision, the RO declined to find 
that new and material evidence had been submitted to reopen 
claims of entitlement to service connection for degenerative 
disc disease of the cervical spine and degenerative 
arthritis, including the hands.   

I.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA examinations performed in June 1997 and 
February 1999 fulfill these criteria.  

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, ___ F.3d ___, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board has carefully reviewed the veteran's claims file to 
ascertain whether remand to the RO is necessary in order to 
assure compliance with the new legislation.  The requirements 
of the VCAA have clearly been satisfied in this matter.  We 
note that the appellant was advised, by virtue of a detailed 
statement of the case (SOC), and supplemental statements of 
the case (SSOCs) issued during the pendency of this appeal, 
of the pertinent law, and what the evidence must show in 
order to substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 
16-92 (57 Fed. Reg. 49,747 (1992)).

Further, the claims file reflects that in an August 2002 
letter, the RO advised the veteran of new VCAA letter and its 
effect on his claim.  The RO also advised the veteran of what 
information or evidence was needed to grant his claim, what 
information he needed to provide and what information or 
evidence the RO will attempt to obtain for the veteran.  A 
copy of the RO's letter was also sent to the veteran's 
accredited service representative of record.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claim for an effective date earlier than June 
4, 1998, for the award of a TDIU.

Our over-riding concern is that there be no prejudice to the 
appellant in going forward to a final decision in this case.  
Upon careful review of the file and consideration of the 
VCAA, the Board finds that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA, to the extent it is 
applicable.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Despite the history of the appellant's claim for a TDIU 
leading to the instant decision, it is evident that this 
appeal as to the effective date assignable for his TDIU rests 
on two separate, relatively simple determinations.  See 
38 C.F.R. § 3.400(o)(1) and (2) (2002).  First, there needs 
to be a finding as to the date on which the appellant 
initiated his TDIU claim by formal or informal claim and, 
second, there needs to be a finding regarding on what date 
the appellant's entitlement to a TDIU arose, that is, at what 
point in time did his service-connected disabilities, alone, 
render him unable to secure or follow a substantially gainful 
occupation?  See 38 U.S.C.A. §§ 5110, 5111(b) (West 2002); 
38 C.F.R. §§ 3.151, 3.400(o), 4.15, 4.16 (2003). 

The veteran seeks an effective date earlier than June 4, 
1998, for the award of a TDIU, and argues that the proper 
date for the award should be in July 1995, when he stopped 
working and was found totally disabled by SSA.

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
Rating Schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).  The RO received the veteran's current 
formal claim for TDIU on October 10, 1995.  Nevertheless, as 
with a schedular rating, the Board may look to the evidence 
regarding his service-connected disabilities dated during the 
one-year period prior to his claim, to determine whether it 
was "ascertainable that an increase in disability had 
occurred."  38 C.F.R. § 3.400(o)(2).

The regulatory scheme for TDIU provides that VA will grant a 
total disability rating for compensation purposes based upon 
individual unemployability when the medical evidence shows 
that the veteran is precluded from obtaining or maintaining 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
determining whether the veteran is entitled to TDIU, neither 
his non-service-connected disabilities nor his age may be 
considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Consideration of TDIU is appropriate where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

The VA General Counsel has concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include both objective and 
subjective standards.  It was also determined that 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91 (Dec. 27, 1991).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim, and held that the applicable 
statutory and regulatory provisions, fairly construed, 
require the Board to look at all communications in the file 
that might be interpreted as applications or claims, formal 
or informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the one-year prior to the claim, the increase 
in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).

The sole fact that a veteran is unemployed for non-service-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15.

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantially gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 
13 Vet. App. 342 (2000).

As noted above, a claim for TDIU is, in essence, a claim for 
an increased rating.  Norris v. West, 12 Vet. App. 413, 420 
(1999).  In the present case, the record reflects that, in 
the October 1995 application for benefits, the veteran said 
his service-connected disabilities affected his ability to 
work.  At that time, his combined disability evaluation was 
80 percent, effective from January 22, 1995.  

After the veteran perfected his appeal as to his claim for a 
TDIU, the RO ultimately granted a 100 percent schedular 
rating for loss of use of both feet due to bilateral knee 
instability and weakness requiring use of braces.  The RO 
found that June 4, 1998, was the first clear indication that 
the veteran was totally disabled and entitled to the 100 
percent schedular evaluation for his bilateral leg 
disability.  The RO based its determination on a VA treatment 
record of that date indicating that the veteran was qualified 
for wheelchair.  In a rating decision dated in April 1999, 
the 100 percent schedular rating was granted, effective from 
June 4, 1998, thus rendering moot any claim for a TDIU from 
that date, but leaving open the question of an effective 
earlier than June 4, 1998 for the award for a TDIU. 

The question thus arising for the Board is whether, prior to 
June 4, 1998, the record shows that unemployability due to 
service-connected disability was factually ascertainable.

There is little doubt that the veteran believes that he was 
totally disabled since 1995.  However, the issue before the 
board is whether he was unemployable due solely to his then 
service-connected disabilities.  See Blackburn v. Brown, 4 
Vet. App. 395, 398 (1993) (entitlement to a TDIU must be 
established solely on the basis of impairment arising from 
service-connected disorders).

The record indicates that in June 1995, while the veteran 
evidently investigated VA Vocational Rehabilitation training, 
he did not follow up with the counselor's efforts to 
determine whether further training was feasible or 
recommended.  In June 1995, he was advised that of the 
discontinuance of the rehabilitative counseling and that he 
could reinstate it at any time.  While in June 2000 the RO 
offered the veteran the opportunity to explain his lack of 
follow up with the Vocational Rehabilitation counselor in 
1995, the veteran's July 2000 written statement does not 
appear to address the RO's inquiry.  Rather, veteran appears 
to explain his lack of follow-up to his dependency on a 
wheelchair and inability to get around, although the records 
indicate the wheel chair was not approved until June 1998.

Nevertheless, in October 1995, at the time the RO received 
the veteran's formal claim for a TDIU, service connection was 
in effect for left and right leg knee instability and 
weakness requiring a brace, shown to be significantly 
disabling, each evaluated as 40 percent disabling and 
generalized anxiety disorder with depression, shown to only 
definitely disabling, and evaluated as 30 percent disabling.  
His combined disability rating at that time was 80 percent 
effective from January 22, 1995.  However, at the time the 
veteran filed his claim, in October 1995, he was also 
significantly disabled by other, non-service-connected 
disabilities that affected his ability to work.  This is most 
clearly shown in the July 1995 private records that indicate 
he underwent cervical disc surgery.  Furthermore, SSA held 
the veteran to be totally disabled as of July 31, 1995, 
primarily due to rheumatoid arthritis and, secondarily, to 
discogenic and degenerative back disorders, none of which is 
a service-connected disorder.  Moreover, in the September 22, 
1995, statement from the VA chief of orthopedic surgery, it 
was noted that the veteran "continues to complain of 
inability to perform his job secondary to his neck and lower 
back condition.  Most notably his muscular dystrophy affects 
his ability to walk."  At that time, service connection was 
not in effect for muscular dystrophy or cervical or lumbar 
spine disabilities.  

In addition, the November 1995 medical record from Dr. E., 
the veteran's treating physician listed the veteran's 
numerous (eight) disabilities, of which bilateral knee 
injuries with residual impairment and pendency on long-leg 
braces and depressive illness were included.  The Board is of 
the opinion that the service-connected disabilities, in their 
totality, while admittedly disabling, cannot be said to have 
rendered the veteran totally unemployable at that time.  
There is no showing that the veteran was unemployable with 
respect to any substantially gainful occupation including 
sedentary employment at the time he filed his claim for a 
TDIU, or even in November 1995.

It was not until Dr. E.'s May 26, 1997, statement that it 
could be factually ascertained that the veteran was 
unemployable due to his service-connected disabilities.

Upon review of the evidence of record, and considering the 
doctrine of reasonable doubt, the Board concludes that May 
26, 1997, the date of Dr. E.'s statement in which he opined 
that the veteran's original injury in service with its 
attendant pain, discomfort, limitation of activities, and 
resulting stress, directly affected the veteran's other 
medical problems, is the first date the record shows that 
unemployability was factually ascertainable due to the 
service-connected disabilities.  See Blackburn v. Brown, 
supra.  The Board will thus accord the veteran the benefit of 
the doubt, and find that May 26, 1997, was the date on which 
he was unemployable due to his service-connected 
disabilities.  See 38 U.S.C.A. § 5107 (old and new versions); 
38 C.F.R. §§ 3.102, 3.159, 4.3.  

However, an effective date prior to May 26, 1997, for the 
grant of a TDIU is not warranted.  Prior to May 26, 1997, as 
noted above, there was no showing that the veteran was 
unemployable due solely to service-connected disabilities.

The Board notes that the veteran would argue that a proper 
effective date for the TDIU is July 1995, when SSA held him 
to be totally disabled and eligible for benefits.  In 
reaching our decision, the Board has considered the veteran's 
arguments, as presented in written and oral statements dated 
between 1995 and 2000 in support of his claim, that an 
effective date prior to June 4, 1998, is warranted for his a 
TDIU.  Specifically, the veteran argues that SSA held him to 
be totally disabled from July 31, 1995, and relied on upon VA 
medicals, at least in part, to reach its determination.

The veteran testified at his September 1996 personal hearing 
at the RO that he was unable to function or work due to 
physical and emotional orders related to service, and that he 
had last worked in September 1995 as a supervisor at a 
manufacturing plant.  He said he stopped working due to his 
leg disabilities and hand disorders.  Although the VA and 
non-VA medical records dated in 1995 and 1996 reveal his 
complaints of leg disabilities, they also attributed his 
inability work to the non-service-connected cervical and back 
disorders and the muscular dystrophy.  

Finally, in reaching our determination, the Board is 
cognizant of the veteran's statements to the effect that he 
was found totally disabled by SSA in July 1995.  Shortly 
after receipt of his formal claim for TDIU benefits submitted 
in October 1995, the veteran submitted a letter from the SSA 
dated in December 1995, showing he had been entitled to 
disability benefits since July 1995.  However, a TDIU is 
predicated upon a finding that the claimant is unemployable 
due solely to service-connected disabilities, see 38 C.F.R. 
§ 4.16(a), while Social Security bases its disability 
determinations upon the severity of all current disabilities, 
irrespective of whether they are related to military service.  
It was not until May 26, 1997, that it was factually 
ascertainable that the veteran was unemployable solely due to 
his service-connected disabilities.  Thus, it was not until 
that date that his entitlement arose.  

According, in this case, inasmuch as the veteran met the 
criteria for a TIDU under 38 C.F.R. § 4.16(a) as of May 
26,1997, and it the evidence is in approximate balance that 
it was factually ascertainable that he was then totally 
unemployable due to service-connected disabilities, the award 
of a TDIU could be effective no earlier than this date, the 
date on which he was considered to have met the schedular 
requirements necessary for such an award and it was shown in 
the competent evidence of record that he was unemployable 
solely due to the service-related disabilities.  As discussed 
above, however, the evidence preponderates against an 
effective date earlier than that for the TDIU.

Accordingly, the Board finds that on May 26, 1997, it was 
factually ascertainable that the veteran was unemployable due 
to service-connected disabilities, and that date, and no 
earlier, is the proper effective date for the grant of his 
TDIU.  



ORDER

An effective date for the grant of a total rating based upon 
individual unemployability due to service-connected 
disabilities, from May 26, 1997, is granted, subject to the 
laws and regulations controlling the award of monetary 
benefits.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



